DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, the recitation “applying the electrical energy to the second auxiliary generator causing the second auxiliary generator to apply a rotational force to a second rotatable shaft of the second gas turbine engine, via the second auxiliary turbine, to balance loading between the first gas turbine engine and the second gas turbine engine” is indefinite. It is unclear how or what load is being balanced in the 
Claims 2-8 and 10 are rejected based on their dependence on rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180009536 A1 to Christopherson et al. 
Regarding claim 11, Christopherson et al. discloses a method comprising:
providing a low-pressure spool comprising a fan (Fig. 2: 40), a low-pressure compressor (22), and a low-pressure turbine (30) interconnected by a first shaft (36) and a high-pressure spool comprising a high-pressure compressor (24) and a high-pressure turbine (28) interconnected by a second shaft (34);
directing pressurized air (120) from the high-pressure compressor (24) to an air-driven auxiliary turbine (104) during a first engine loading condition ([0036]- normal/cruise conditions) of the gas turbine engine and controlling a flow rate (valve 150) of the pressurized air directed to the auxiliary turbine; 
generating electrical energy, during the first engine loading condition, with an auxiliary generator (160) in operable communication with the auxiliary turbine; 
storing the electrical energy in an energy storage device (162) during the first engine loading condition; and 
applying the electrical energy stored in the energy storage device to an electrical load ([0038]- That electrical energy may be stored in power storage device 162, or in another suitable energy storage device, in a manner similar to electrical energy from electrical motor-generator 160 and may be used to power accessory systems of the aircraft) at a second engine loading condition ([0038]- descent condition) of the gas turbine engine which is greater than the first engine loading condition ([0038]- descent conditions have higher loading on the fan).
Regarding claim 12, Christopherson et al. discloses generating main electrical energy with a main generator (Fig. 2: 170) operably connected to the second shaft.
Regarding claim 13, Christopherson et al. discloses the main generator (Fig. 2: 170) is in electrical communication with the energy storage device (162).
Regarding claim 16, Christopherson et al. discloses controlling the flow rate of the pressurized air directed to the auxiliary turbine includes establishing, with a modulation device, a first flow rate of the pressurized air at the first engine loading condition and a second flow rate of the pressurized air, different than the first flow rate of the pressurized air, at the second engine loading condition [0032].
Regarding claim 17, Christopherson et al. discloses the first flow rate is greater than the second flow rate [0032].
Regarding claim 19
Regarding claim 20, Christopherson et al. discloses the first engine loading condition is a cruising engine condition [0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180009536 A1 to Christopherson et al. in view of US 5114103 A to Coffinberry.
Regarding claim 14, Christopherson et al. discloses a method as described above. 
However, it fails to disclose the auxiliary turbine is in rotational communication with second shaft.
Coffinberry teaches the auxiliary turbine (Fig. 2: 50) is in rotational communication with second shaft (38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotational connection as disclosed by Coffinberry to the method disclosed by Christopherson et al.
One would have been motivated to do so to use the auxiliary turbine as an air starter. Refer to Coffinberry, column 7, lines 17-20.
Regarding claim 15, the combination of Christopherson et al. and Coffinberry discloses applying the electrical energy stored in the energy storage device to the electrical load includes applying the electrical energy to the auxiliary generator (motoring mode of Christopherson et al.) causing the auxiliary generator to apply a rotational force to the second shaft (mechanical coupling of Coffinberry).
Regarding claim 18, the combination of Christopherson et al. and Coffinberry discloses in the first engine loading condition, the auxiliary turbine applies a first rotational force to the auxiliary generator for generation of the electrical energy (Christopherson et al., [0036]) and a second rotational force to the second shaft (mechanical coupling of Coffinberry).

Allowable Subject Matter
Claims 1-8, 10, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument of “Christopherson appears to suggest that the engine loading condition of the gas turbine engine, at least with respect to the fan , is reduced during descent, as one of ordinary skill in the art would expect for a descent condition”, the Examiner respectfully disagrees. When the gas turbine engine is in 
In response to Applicant’s argument of “Christopherson does not disclose or suggest the application of the stored electrical energy in the descent condition”, the Examiner respectfully disagrees. Referring back to paragraph [0038] of Christopherson, which discloses the descent condition. Paragraph [0038] discloses “That electrical energy may be stored in power storage device 162, or in another suitable energy storage device, in a manner similar to electrical energy from electrical motor-generator 160 and may be used to power accessory systems of the aircraft”. Meaning that the electrical energy generated during the descent is stored and used to power other systems in the aircraft. The disclosure does not specifically mention that it only can be used for later conditions but rather it describes the use in the same paragraph as the descent condition.  

Conclusion




























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VIET P NGUYEN/Primary Examiner, Art Unit 2832